DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                            ROSA RIVERA KIM,
                                Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D15-806

                                 [March 23, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 13-2343 CF10A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   No brief filed for appellee.

PER CURIAM.

   Rosa Rivera Kim appeals her convictions and sentences following an
open no contest plea. Her assistant public defender filed a motion to
withdraw as appellate counsel and a supporting brief pursuant to Anders
v. California, 386 U.S. 738 (1967). We affirm Kim’s convictions and
sentences, but we remand the case to the trial court with directions to
enter a corrected written probation order, reflecting that Kim entered a
plea of nolo contendere, rather than reflecting that she was found guilty
by jury verdict.

   Affirmed; Remanded with Instructions.

STEVENSON, LEVINE and KLINGENSMITH, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.